OPINION — AG — ** LEGISLATURE — INTERIM COMMITTEES ** THE LEGISLATURE OR EITHER HOUSE THEREOF ACTING INDEPENDENTLY DOES 'NOT' HAVE THE AUTHORITY TO CREATE COMMITTEES TO SIT DURING THE INTERIM, BETWEEN LEGISLATIVE SESSIONS, BY RESOLUTION OR OTHER MEASURES NOT HAVING THE FORCE OR EFFECT OF THE LAW. THEREFORE IT IS 'NOT' NECESSARY TO REACH THE QUESTION OF REIMBURSEMENT FOR TRAVEL EXPENSES OF COMMITTEE MEMBERS. COMMITTEES WHICH ARE TO FUNCTION DURING THE INTERIM SESSION, MUST BE CREATED WITH THE FORCE AND EFFECT OF LAW. HIS OPINION SHOULD 'NOT' BE CONSTRUED AS AFFECTING LEGISLATIVE RESOLUTION NOT HAVING THE FORCE OF LAW WHICH REQUEST THE CREATION OF INTERIM STUDY COMMITTEES BY THE STATE LEGISLATIVE COUNCIL OR WHICH REQUEST THAT A SUBJECT BE STUDIED DURING AN INTERIM PERIOD BY STANDING COMMITTEE OF THE STATE LEGISLATIVE COUNCIL. (AUTHORITY, COMMITTEE MEETINGS,  CONCURRENT RESOLUTION) CITE: ARTICLE V, SECTION 36 (DONALD B. NEVARD)